Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group I claims 1-17 in the reply filed on 6/17/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Liu et al. (US 2020/0013735 A1)

    PNG
    media_image1.png
    407
    624
    media_image1.png
    Greyscale

Regarding claim 1, Liu et al. discloses a package structure, comprising: a first redistribution circuit structure 120 and a second redistribution circuit structure 102; 
a semiconductor die 100, sandwiched between and electrically coupled to the first redistribution circuit structure and the second redistribution circuit structure (Fig. 4A); 
at least one waveguide structure, located aside and electrically coupled to the semiconductor die, wherein the at least one waveguide structure comprises: a part of the first redistribution circuit structure (Fig. 4A);  
a part of the second redistribution circuit structure 102; and 
a plurality of first through vias 114, each connecting to the part of the first redistribution circuit structure 120 and the part of the second redistribution circuit structure 102; 
a first antenna 140b (left side when viewing figure), located on the semiconductor die, wherein the first antenna is electrically communicated with the semiconductor die through the at least one waveguide structure; and 
a second antenna 140b (left side when viewing figure), located beside the semiconductor die and electrically communicated with the semiconductor die through the at least one waveguide structure.
It is noted, Liu may be silent upon the term “waveguide”, however Liew discloses the same structure as what is understood to be a waveguide in the Applicant’s provided written description and claimed subjectmatter.

Regarding claim 2, Liu et al. discloses a package structure of claim 1, wherein a signal transmitting from the semiconductor die to the first antenna or transmitting from the first antenna to the semiconductor die is in an electromagnetic wave form propagating inside the channel (Fig. 4A).  Note: The functional language does not provide clear or explicitly understood structural distinction from the prior art.  The device structure of Liu Fig. 4 is directly analogous to Applicant’s fig. 24 which depicts the claimed subject matter.   

Regarding claim 3, Liu et al. discloses a package structure of claim 2, wherein a shape of the channel comprising a shape in form of a linear line or a shape in form of a curved line having one or more than one bending portions (Fig. 4A).  

Regarding claim 4, Liu et al. discloses a package structure of claim 1, further comprising: an insulating encapsulation 110, encapsulating the at least one waveguide structure, the second antenna and the semiconductor die, wherein the insulating encapsulation is located between the first redistribution structure 120 and the second redistribution structure 102; and conductive elements 150, located on and connected to the second redistribution circuit structure, wherein the second redistribution circuit structure 102 is sandwiched between the conductive elements and the insulating encapsulation (Fig. 4A).  

Regarding claim 5, Liu et al. discloses a package structure of claim 4, further comprising: a plurality of second through vias 114, encapsulating in the insulating encapsulation and electrically connected to the semiconductor die, wherein positioning locations of the plurality of second through vias are aside of positioning locations of the plurality of first through vias, a positioning location of the second antenna and a positioning location of the semiconductor die on a vertical projection on the encapsulant (Fig. 4A).  

Regarding claim 6, Liu et al. discloses a package structure of claim 1, further comprising: a first isolation structure 142, located on the first redistribution circuit structure 120, wherein the first isolation structure is spacing apart from and electrically isolated from the first antenna (Fig. 4A).  

Regarding claim 7, Liu et al. discloses a package structure of claim 6, wherein the first isolation structure comprises: a third through vias 115 , penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure 120; and a first connecting structure, located on the encapsulant and in contact with the plurality of third through vias, wherein the plurality of third through vias are electrically connected to one another through the first connecting structure (Fig. 3A-4A).  

Regarding claim 8, Liu et al. discloses a package structure of claim 1, further comprising: second isolation structures, located on the first redistribution circuit structure, wherein the second isolation structures are spacing apart from and electrically isolated from the first antenna (Fig. 3A-4A).  

Regarding claim 9, Liu et al. discloses a package structure of claim 8, wherein each of the second isolation structures comprises: a fourth through via, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure; and a second connecting structure, located on the encapsulant and in contact with the fourth through via (Fig. 3A-4A).  

 Regarding claim 10, Liu et al. discloses a package structure, comprising: 
an insulating encapsulation 110; 
at least one semiconductor die 100, encapsulating in the insulating encapsulation; 
a waveguide structure, located aside and electrically coupled to the at least one semiconductor die and encapsulating in the insulating encapsulation (Fig. 4A); 
antennas 140, located on the at least one semiconductor die 100 and the insulating encapsulation, wherein the antennas 140 are electrically connected to the waveguide structure in a manner of electrical coupling (Fig. 3A-4A), and the antennas are electrically communicated with the at least one semiconductor die through the waveguide structure (Fig. 3A-4A); and 
at least one first isolation structure 142, located on the at least one semiconductor die and the insulating encapsulation, wherein the at least one first isolation structure is located between and separated apart from the antennas (Fig. 3A-4A), and the at least one first isolation structure is electrically coupled to the at least one semiconductor die and is electrically isolated from the antennas (Fig. 4A).

Regarding claim 11, Liu et al. discloses a package structure of claim 10, further comprising: a first redistribution circuit structure 120, located on a first side of the insulating encapsulation and electrically connected to the at least one semiconductor die; 
a second redistribution circuit structure 102, located on a second side of the insulating encapsulation and electrically connected to the at least one semiconductor die, wherein the first side is opposite to the second side in a stacking direction of the antennas and the at least one semiconductor die (Fig. 4A); and
 an encapsulant, sandwiched between the antennas and the first redistribution circuit structure (Fig. 4A), wherein the at least one first isolation structure comprises: 
a plurality of first through vias 114, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure (Fig. 4A); and 
a first connecting structure, located on the encapsulant and in contact with the plurality of first through vias, wherein the plurality of first through vias are electrically connected to one another through the first connecting structure (Fig. 4A).

Regarding claim 12, Liu et al. discloses a package structure of claim 11, further comprising second isolation structures located on the first redistribution circuit structure, wherein the second isolation structures are spacing apart from the antennas (Fig. 4B), wherein each of the second isolation structures comprises: a second through via, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure (Fig. 4A); and 
a second connecting structure, located on the encapsulant and in contact with the second through via (Fig. 4A).

Regarding claim 13, Liu et al. discloses a package structure of claim 10, further comprising: a first redistribution circuit structure 120, located on a first side of the insulating encapsulation and electrically connected to the at least one semiconductor die 100; 
a second redistribution circuit structure 102, located on a second side of the insulating encapsulation and electrically connected to the at least one semiconductor die, wherein the first side is opposite to the second side in a stacking direction of the antennas and the at least one semiconductor die (Fig. 4A); and 
an encapsulant, sandwiched between the antennas and the first redistribution circuit structure (Fig. 4A), wherein the at least one first isolation structure comprises a plurality of first isolation structure each comprising: 
a first through via 114, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure; and 
a first connecting structure, located on the encapsulant and in contact with the first through via (Fig. 4A).

Regarding claim 14, Liu et al. discloses a package structure of claim 13, further comprising a second isolation structure (Fig. 4B) located on the first redistribution circuit structure, wherein the second isolation structure is spacing apart from the antennas, wherein the second isolation structure comprises: 
a plurality of second through vias 115, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure (figs 3A-4A); and 
a second connecting structure, located on the encapsulant and in contact with all the plurality of second through vias, wherein the plurality of second through vias are electrically connected to one another through the second connecting structure (Fig. 4A).

Regarding claim 15, Liu et al. discloses a package structure of claim 10, further comprising: a first redistribution circuit structure 120, located on a first side of the insulating encapsulation and electrically connected to the at least one semiconductor die 100, wherein the first redistribution circuit structure is located between the antennas 140 and the insulating encapsulation (Fig. 4A).; 
a second redistribution circuit structure 102, located on a second side of the insulating encapsulation and electrically connected to the at least one semiconductor die 100, wherein the first side is opposite to the second side in a stacking direction of the antennas and the at least one semiconductor die (Fig. 4A);
wherein the insulating encapsulation is located between the first redistribution structure and the second redistribution structure (Fig. 4A);
conductive elements 150, located on and connected to the second redistribution circuit structure, wherein the second redistribution circuit structure is sandwiched between the conductive elements and the insulating encapsulation (Fig. 4A); and 
a plurality of third through vias, encapsulating in the insulating encapsulation and electrically connected to the at least one semiconductor die, wherein positioning locations of the plurality of fourth through vias are aside of a positioning location of the waveguide structure and a positioning location of the at least one semiconductor die on a vertical projection on the insulating encapsulation (Fig. 4A).

Regarding claim 16, Liu et al. discloses a package structure of claim 10, wherein a signal transmitting from the at least one semiconductor die to the antennas or transmitting from the antennas to the at least one semiconductor die is in an electromagnetic wave form propagating inside a channel located in the waveguide structure (Fig. 4A).

Regarding claim 17, Liu et al. discloses a package structure of claim 16, wherein a shape of the channel comprises a shape in form of a linear line or a shape in form of a curved line having one or more than one bending portions (Fig. 4A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/1/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822